DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-9, 12, 13, 15, 35, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is that the feed material is formed of a reformable resin polymeric material that is a reaction product of a catalyzed reaction in the presence of triphenylphosphine including a polymer backbone having a plurality of repeat units each having ether linkages, and one or more pendant hydroxyl moieties.  The disclosure of the triphenylphosphine catalyst in the instant specification is only taught with one embodiment, and not the breadth of reaction products covered by this language in claim 1.  Paragraph 31 of the published application states that a reaction mixture can have at least one diepoxide, and at least one bisphenol…and may include a catalyst or a catalyst mixture.  The catalyst can be triphenylphosphine.  There is no disclosure of a catalyst being a triphenylphosphine for the claimed embodiment (claims 2 and 5) where the polymeric material is a reaction product of one or more functional amines with one or more polyfunctional epoxide-containing resins.  Since the specification only lists this triphenylphosphine catalyst as a catalyst for the reaction of the diepoxide with the bisphenol, then it also is new matter to claim 1, which is broader than only the reaction of a diepoxide and a bisphenol.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-9, 12, 13, 15, 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: It is unclear if the “reaction product” or the “catalyzed reaction” includes the polymer backbone having the ether linkages and pendant hydroxyl groups. The limitation is “wherein the feed material is (i) formed of a reformable resin polymeric material that is a reaction product of a catalyzed reaction in the presence of triphenylphosphine, including a polymer backbone having a plurality of repeat units each having ether linkages, and one or more pendant hydroxyl moieties”. If we call “having a plurality of repeat units each having ether linkages, and one or more pendant hydroxyl moieties” structure (A) in order to simplify the language, the limitation is “wherein the feed material is (i) formed of a reformable resin polymeric material that is a reaction product of a catalyzed reaction in the presence of triphenylphosphine, including a polymer backbone having structure (A)”.  This requires the polymeric material to be a reaction product.  That reaction product is a catalyzed reaction in the presence of TPP, including a polymer backbone having structure (A).  A person having ordinary skill in the art could either read this as the catalyzed reaction takes place in the presence of TPP and in the presence of a polymer backbone having structure (A).  Or a person having ordinary skill in the art could read this as the reformable resin polymeric material 1) is a reaction product, and 2) the reaction product includes a polymer backbone having structure (A).  Further, a person having ordinary skill in the art could read this as the reformable resin polymeric material includes a polymer backbone having structure (A). It is not clear what part of the limitation is modified by the “including a polymer backbone” limitation. However, in claim 21, the language is clear that the “polymer backbone having structure (A)” refers to the first reformable resin polymeric feed material.  The limitation in claim 21 can be distilled to: a first reformable resin polymeric feed material that is a reaction product…and that has a polymer backbone.  Therefore, it is suggested to change the language of claim 1 to mirror the clear language of claim 21.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive.
A) Applicant’s argument that the Office Action concedes that Heinemeyer et al. does not teach pendant hydroxyl moieties and the reaction product of at least one diepoxide and at least one bisphenol is not persuasive. The non-final Office Action mailed November 24, 2021 states in the response to arguments section “Regarding claims 21-25, Heinemeyer et al. does teach pendant hydroxyl moieties and the reaction product of at least one diepoxide and at least one bisphenol as set forth in the rejection above.”  The examiner does not concede that Heinemeyer et al. does not teach these limitations. 
B) Applicant’s argument that the claims require dissimilar layers while in Wei et al., the layers of the 3D printed object are similar is not persuasive. The claim does not require dissimilar layers.  The limitation is question is “wherein the reformable resin polymeric material is adapted to act as a tie-layer between layers of dissimilar materials in the article made by additive manufacturing”. Claim 1 is directed to a “feed material system” and not to an article made by additive manufacturing.  The article made by additive manufacturing in the claim is the intended use of the feed material system claimed and not a required component.  Further, the reformable resin polymeric material is “adapted to act”, meaning it is capable of acting.  The limitation requires the polymeric material to be able to be a tie-layer between dissimilar materials, but does not require dissimilar materials to actually be present, merely that when the polymeric material is used as intended, it can be a tie-layer. Further, the term “dissimilar materials” is broad, and therefore the polymeric material must only be capable of being a tie-layer between any two, even slightly dissimilar, materials. Since the printed layers of Wei et al. are adhesive toward one another, Wei et al. teaches variables in the material (filament consumable for 3D printing) so that it is acknowledged that different polymeric materials are adhesive to one another, and the polymeric material in the claim is only required to be adhesive toward any two dissimilar materials that can exist, the polymeric material of Wei et al. is capable of being a tie-layer between two dissimilar materials.  Further it is well known in 3D printing that the first layer is printed on a “bed”, which would be a dissimilar material to the second layer of print.  Also, it is well known in 3D printing to change color of filament, i.e. another dissimilar material.  Therefore, the process of 3D printing taught by Wei et al. shows that the polymeric material is capable of being a tie-layer between dissimilar materials.
C) Applicant’s argument that Johnson et al. and Heinemeyer et al. do not teach the reaction product is a catalyzed reaction in the presence of triphenylphosphine is moot in view of the new grounds of rejection.
D) Applicant’s argument that p,p’-methylene bisphenol corresponds with bisphenol F is accepted, but Johnson et al. also teaches p,p’-isopropylidene bisphenol, which is bisphenol A.
E) Applicant’s argument that Heinemeyer et al. does not teach pendant hydroxy groups in the reaction product is not persuasive. Applicants argue that structure II is a reactant and not the product in Heinemeyer et al. Further, applicants argue that the Office Action appears to concede that Heinemeyer et al. does not teach a reaction product with pendent hydroxy groups in its discussion of the prior art rejections that have been mooted by the prior response. First, the claim language in claim 1 states that the feed material is formed of a reformable resin polymeric material that is a reaction product of a catalyzed reaction in the presence of triphenylphosphine, including a polymer backbone having a plurality of repeat units each having ether linkages, and one or more pendant hydroxyl moieties.  It is unclear if the “reaction product” or the “catalyzed reaction” includes the polymer backbone having the ether linkages and pendant hydroxyl groups.  If a person having ordinary skill in the art took the claim language to mean the “catalyzed reaction” included a polymer with the claimed moieties, then that would indicate that a reactant compound had ether linkages and pendant hydroxyl groups, as in structure II of Heinemeyer et al.  If a person having ordinary skill in the art took the claim language to mean that the “reaction product” had the claimed moieties, then Heinemeyer et al. still meets the limitation.  The advancement reaction of a diepoxide compound and a bisphenol compound as set forth in Heinemeyer et al. is a well-known reaction in the epoxy art.  As is evidenced by Batzer et al. “Studies in the Molecular Weight Distribution of Epoxide Resins” the advancement reaction of, for example, diglycidyl ether of bisphenol A with bisphenol A is the reaction: 
    PNG
    media_image1.png
    154
    509
    media_image1.png
    Greyscale
 where structure I is: 
    PNG
    media_image2.png
    151
    668
    media_image2.png
    Greyscale
 As can be seen from the reaction shown, the reaction product of a diepoxide and a bisphenol as disclosed in Heinemeyer et al. is a structure having pendant OH groups (from the epoxy-OH reaction) and ether linkages (from the glycidyl group). Further, the non-final Office Action mailed November 24, 2021 states in the response to arguments section “Regarding claims 21-25, Heinemeyer et al. does teach pendant hydroxyl moieties and the reaction product of at least one diepoxide and at least one bisphenol as set forth in the rejection above.”  The examiner does not concede that Heinemeyer et al. does not teach these limitations.
F) Applicant’s argument that claims 12 and 13 are directed to physical structure and material properties of the feed material rather than method steps is not persuasive. The examiner agrees that the core/sheath structure of claim 35 is a physical requirement of the feed material. In claim 12, the feed material is in a fibrillated form, which is covered by the core/sheath structure of claim 35.  However, the limitation “is dimensioned and configured so that layer by layer deposition through a heated die results in the core of the fibrillate form being subjected to a temperature below the Tg of the feed material”.  This depends on the temperature the feed material is subjected to during use.  The method of depositing layers through a heated die at a certain temperature is the intended use of the feed material system.  However, it is also agreed that the limitations of claim 13 are directed to a physical property.  This is why the rejection says “the limitation directed toward the adjoining elements of the feed material being separable are latent properties of the product.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Johnson et al. (U.S. Pat.  3,317,471) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations and in view of Jung et al. (US 2008/0063871).
Regarding claim 1: Wei et al. teaches a feed material system/3D printer wire feeding device (title) comprising an additive manufacturing apparatus/3D printer (abstract), one or more preform elements of a feed material/3D printer wire (abstract), and a rotatable (abstract) reel capable of substantially continuously supplying the feed material/wire during deposition of successive layers in a layer-by-layer build-up of an article (figure 1). The feed material is in a fibrillated form/wire carried on the rotatable reel (abstract and figure 1) and adapted to be dispensed by the additive manufacturing apparatus/3D printer (abstract). In 3D printing, the layers dispensed by the 3D printer are adhesive toward one another.  Therefore, there is no evidence that the feed material of Wei et al. would not be capable of acting as a tie-layer between layers of dissimilar materials in an article made by additive manufacturing.
Wei et al. does not teach the feed material claimed.  However, Johnson et al. teaches a thermoplastic resinous reaction product (title), which reads on the “feed material system”.  The resin can be reformed (col. 1 lines 35-40). The resin is a reaction product of a diglycidyl ether of a dihydroxy organic compound (col. 1 lines 40-50) and an active-hydrogen compound (col. 1 lines 65-72). The active hydrogen would react with the glycidyl groups, leaving the ether linkages and pendant hydroxyl groups in the backbone. The resin has a polymer backbone with a plurality of ether linkages (formula of col. 1 line 45).  Johnson et al. teaches pendant hydroxyl moieties in the compound: 
    PNG
    media_image3.png
    36
    260
    media_image3.png
    Greyscale
 (col. 1 lines 40-50). The compound is called a thermoplastic (title), which is defined as being capable of transforming from a generally non-tacky first state to a second state in which the material is softened, upon application of heat, relative to the first state and is at least partially tacky in the second state to permit it to adhesively bond to a surface upon which it is deposited for forming a layer on the surface, to a third state in which the material is harder than when in the second state but remains able to further soften upon application of heat.  Johnson et al. teaches that the material is not crosslinked (col. 1 lines 30-35). The material is adapted to be dispensed by an additive manufacturing apparatus/capable of being extruded (col. 1 lines 10-15). Wei et al. and Johnson et al. are analogous art since they are both concerned with the same field of endeavor, namely extrudable compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Johnson et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Neither Wei et al. nor Johnson et al. teach the reaction is in the presence of a triphenylphosphine catalyst. However, Jung et al. teaches triphenylphosphine in a similar reaction (para. 11). Wei et al. and Jung et al. are analogous art since they are both concerned with the same field of endeavor, namely adhesive compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the triphenylphosphine catalyst of Jung et al. in the material of Wei et al. and would have been motivated to do so in order to make the chemical reaction go faster.
Regarding claim 2: Wei et al. teaches the basic claimed system set forth above.  Not disclosed is the polymeric material is a product of a reaction of one or more functional amines with one or more polyfunctional epoxide-containing resins. However, Johnson et al. teaches the resin is the reaction product of a functional amine (col. 1 lines 65-72) and a polyfunctional epoxy resin/diglycidyl ether (col. 1 lines 40-66). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Johnson et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Regarding claim 5: Wei et al. teaches the basic claimed system set forth above.  Not disclosed is the polymeric material is a product of a reaction of diglycidyl ether of bisphenol A and monoethanolamine. However, Johnson et al. teaches the reaction product of a monofunctional amine/ethanolamine/monoethanolamine (col. 1 line 70) with a difunctional epoxy/diglycidyl ether of p,p’-methylene bisphenol or diglycidyl ether of p,p’-isopropylidene bisphenol/diglycidyl ether of bisphenol A (col. 1 lines 50-55). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Johnson et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed.
Regarding claims 8 and 9: While Johnson et al. does not directly teach the glass transition temperature, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).
Regarding claim 15: While Johnson et al. may not explicitly teach the properties claimed, since the reaction product of Johnson et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II).

Claims 1, 6, 7, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations and in view of Jung et al. (US 2008/0063871) as evidenced by Batzer, H. and Zahir, S.A. (1975), Studies in the molecular weight distribution of epoxide resins. I. Gel permeation chromatography of epoxide resins. J. Appl. Polym. Sci., 19: 585-600.
Regarding claims 1, 6 and 7: Wei et al. teaches a feed material system/3D printer wire feeding device (title) comprising an additive manufacturing apparatus/3D printer (abstract), one or more preform elements of a feed material/3D printer wire (abstract), and a rotatable (abstract) reel capable of substantially continuously supplying the feed material/wire during deposition of successive layers in a layer-by-layer build-up of an article (figure 1). The feed material is in a fibrillated form/wire carried on the rotatable reel (abstract and figure 1) and adapted to be dispensed by the additive manufacturing apparatus/3D printer (abstract). In 3D printing, the layers dispensed by the 3D printer are adhesive toward one another.  Therefore, there is no evidence that the feed material of Wei et al. would not be capable of acting as a tie-layer between layers of dissimilar materials in an article made by additive manufacturing.
Wei et al. does not teach the feed material.  However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  The feed material has pendant hydroxyl groups: 
    PNG
    media_image4.png
    122
    814
    media_image4.png
    Greyscale
 and is capable of being extruded (col. 2 lines 5-10). Wei et al. and Heinemeyer et al. are analogous art since they are both concerned with the same field of endeavor, namely extrudable compositions.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the feed material/thermoplastic resinous reaction product of Heinemeyer et al. on the reel of Wei et al. and would have been motivated to do so since the reference teaches it is capable of being extruded, while using the evidence of KR 101 391 293, which teaches that the 3D printing process uses extruded filament (para. 7), indicating that a material capable of being extruded is also capable of being 3D printed. The advancement reaction of a diepoxide compound and a bisphenol compound as set forth in Heinemeyer et al. is a well-known reaction in the epoxy art.  As is evidenced by Batzer et al. “Studies in the Molecular Weight Distribution of Epoxide Resins” the advancement reaction of, for example, diglycidyl ether of bisphenol A with bisphenol A is the reaction: 
    PNG
    media_image1.png
    154
    509
    media_image1.png
    Greyscale
 where structure I is: 
    PNG
    media_image2.png
    151
    668
    media_image2.png
    Greyscale
 As can be seen from the reaction shown, the reaction product of a diepoxide and a bisphenol as disclosed in Heinemeyer et al. is a structure having pendant OH groups (from the epoxy-OH reaction) and ether linkages (from the glycidyl group).
Neither Wei et al. nor Heinemeyer et al. teach the reaction is in the presence of a triphenylphosphine catalyst. However, Jung et al. teaches triphenylphosphine in a similar reaction (para. 11). Wei et al. and Jung et al. are analogous art since they are both concerned with the same field of endeavor, namely adhesive compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the triphenylphosphine catalyst of Jung et al. in the material of Wei et al. and would have been motivated to do so in order to make the chemical reaction go faster.
Regarding claims 32-34: Heinemeyer et al. teaches the reactants in a ratio of molar amounts of 0.3:1-1.1:1 (col. 2 lines 35-37), which overlaps the claimed ranges, and has embodiments that are not 1:1 and are non-equimolar (such as 0.3:1).

Claims 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156) and in view of Jung et al. (US 2008/0063871).
Regarding claims 21 and 22: KR 101391293 teaches a method of making a 3D article (title) comprising depositing a thermoplastic onto a substrate layer by layer to form a 3D solid article (para. 8).  The thermoplastic used can have a segment made of polyalkylene glycol (para. 23), which includes a plurality of repeat units having ether linkages. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the polyalkylene glycol reactant in the thermoplastic material of KR 101391293 and would have been motivated to do so since KR 101391293 teaches it is an acceptable soft segment for the thermoplastic polyester elastomer.
KR 101391293 does not teach the reaction product of at least one diepoxide and at least one bisphenol. However, Heinemeyer et al. teaches a thermoplastic resin (abstract) comprising the reaction of an epoxy resin (col. 2 lines 15-20) with a hydroxyl containing compound (col. 4 lines 25-30) and has pendant hydroxyl groups: 
    PNG
    media_image4.png
    122
    814
    media_image4.png
    Greyscale
 (col. 2 lines 5-10).  The epoxy resin can be a diglycidyl ether of bisphenol A (formula II and col. 3 lines 60-65) and the polyhydric phenolic material can be bisphenol S (col. 5 lines 1-2).  Heinemeyer et al. and KR 101391293 are analogous art since they are both concerned with the same field of endeavor, namely thermoplastic resins in extruding processes.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the reaction product of Heinemeyer et al. in the process of KR 101391293 and would have been motivated to do so since Heinemeyer et al. teaches this permits the resins to have a higher molecular weight.
Neither KR 101391293 nor Heinemeyer et al. teach the reaction is in the presence of a triphenylphosphine catalyst. However, Jung et al. teaches triphenylphosphine in a similar reaction (para. 11). KR 101391293 and Jung et al. are analogous art since they are both concerned with the same field of endeavor, namely adhesive compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the triphenylphosphine catalyst of Jung et al. in the material of KR 101391293 and would have been motivated to do so in order to make the chemical reaction go faster.
Regarding claim 23: KR 101391293 teaches heating to 190 °C (para. 37) through a die head, where the glass transition point is less than 70 °C (para. 21).
Regarding claim 25: While KR 101391293 may not explicitly teach the properties claimed, since the reaction product of KR 101391293 and Heinemeyer et al. is made of the same reactants as claimed, the properties of the resin will also be as claimed. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over KR 101391293 (using the provided machine translation for citations) in view of Heinemeyer et al. (U.S. Pat.  4,612,156) in view of Jung et al. (US 2008/0063871) as applied to claim 21 set forth above and in view of Comb et al. (US 2013/0186549).
Regarding claim 24: KR 101391293 teaches a second layer printed through the die head onto first layer (para. 8).  KR 101391293 does not teach the temperature of the heated portion when it contacts the previously deposited layer.  However, Comb et al. teaches that the temperature of the layer as it is pressed into the previously printed layer is between the glass transition temperature and the fusion temperature (para. 49).  KR 101391293 and Comb et al. area analogous art since they are both concerned with the same field of endeavor, namely additive manufacturing.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the temperature higher than the glass transition temperature as in Comb et al. in the process of KR 101391293 and would have been motivated to do so in order to adequately fuse the layers together.
Claims 35, 36, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Johnson et al. (U.S. Pat.  3,317,471) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations in view of Jung et al. (US 2008/0063871) as applied to claim 1 set forth above, -or-,
Wei et al. (CN 104626587) using the translation supplied with the IDS of Jan. 2, 2020 for citations, in view of Heinemeyer et al. (U.S. Pat.  4,612,156) as evidenced by KR 101 391 293, using the translation supplied with the IDS of May 15, 2018 for the citations in view of Jung et al. (US 2008/0063871) as evidenced by Batzer, H. and Zahir, S.A. (1975), Studies in the molecular weight distribution of epoxide resins. I. Gel permeation chromatography of epoxide resins. J. Appl. Polym. Sci., 19: 585-600 as applied to claim 1 set forth above, -in view of-,
Guillemette et al. (WO 2015/077262).
Regarding claims 35 and 36: Wei et al. teaches the basic claimed feed material system set forth above.  Not disclosed is the feed material having a sheath around a core, the core having a higher Tg than the sheath.  However, Guillemette et al. teaches a feed material having a core of one polymer surrounded by a sheath of another polymer (fig 1, d and abstract). Different materials have different glass transition temperatures, so there exists an embodiment in which the core exhibits a higher Tg than the sheath. Wei et al. and Guillemette et al. are analogous art since they are both concerned with the same field of endeavor, namely 3D printing filament.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the structure of Guillemette et al. in the filament of Wei et al. and would have been motivated to do so in order to facilitate smaller layer sizes, different layer configurations and to incorporate materials that would otherwise not be usable in standard 3D printer methods.
Regarding claims 12 and 13: The limitations of claim 12 are method steps directed to the intended use of the product.  The product is claimed and the prior art teaches the product.  The method of using the product does not materially change the product. Also, the limitation directed toward the adjoining elements of the feed material being separable are latent properties of the product. Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767